SAFETY QUICK LIGHTING & FANS CORP.

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) , dated as of _________,
20__, is made by and between Safety Quick Lighting & Fans Corp., a Florida
corporation (the “Company”), and the undersigned (the “Holder”).

 

WHEREAS, each Holder has subscribed to purchase the Shares (as defined in
Section 1 below) pursuant to that certain Securities Subscription Agreement and
exhibits thereto (the “Subscription Agreement”), in connection with the
Company’s offering (the “Offering”) of a minimum of $500,000 and up to
$2,000,000 in the aggregate principal amount of shares of the common stock of
the Company, no par value per share (“Common Stock”); and

 

WHEREAS, to induce the Holder to execute and deliver the Subscription Agreement
and this Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended (the “Securities Act”), and
the rules and regulations promulgated thereunder, and applicable state
securities laws, with respect to the Shares issuable pursuant to the
Subscription Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, the
agreements and covenants herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Holder, intending to be legally bound, hereby agree as follows:

 

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Subscription Agreement shall have the meanings given such terms
in the Subscription Agreement. In addition to the terms defined elsewhere in
this Agreement, the following terms have the meanings indicated in this Section
1:

 

“Closing Date” means the Closing Date, as that term is defined in the
Subscription Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Effectiveness Period” shall mean from the date hereof until the earlier to
occur of the date when all Registrable Securities covered by a Registration
Statement either (a) have been sold pursuant to a Registration Statement or an
exemption from the registration requirements of the Securities Act, and (b)
pursuant to a written opinion of Company counsel acceptable to the Company’s
transfer agent and the legal counsel for the Holder, may be sold pursuant to
Rule 144.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” or “Holders” shall have the meaning ascribed to such term in the
recitals of this Agreement, and shall specifically mean the holder or holders,
as the case may be, from time to time of Registrable Securities (including any
permitted assignee) issued pursuant to the Offering.

 

“Person” shall mean an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 



 



“Reasonable Best Efforts” means that the Company has taken steps which are
commercially reasonable under the circumstances to accomplish its obligations
hereunder, without jeopardizing the Company’s operational and financial
stability.

 

“Registrable Securities” means (i) the Shares, and (ii) any shares of Common
Stock issued or issuable upon any stock split, dividend or other distribution,
recapitalization, anti-dilution adjustment or similar event with respect to the
foregoing.

 

“Registration Statement” means any registration statement required to be filed
hereunder (which, at the Company's option, may be an existing registration
statement of the Company previously filed with the Commission, but not declared
effective), including (in each case) the Prospectus, amendments and supplements
to the registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in the registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Shares” means the shares of Common Stock purchased by the Holder and issued by
the Company pursuant to the Subscription Agreement.

 

“Trading Day” means (a) a day on which the Common Stock is listed or quoted for
trading on a Trading Market, or (b) if the Common Stock is not trading on a
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting price). In the
event that the Common Stock is not listed or quoted as set forth in (a) and
(b) hereof, then Trading Day shall mean a business day.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the American Stock Exchange, the New York Stock Exchange, the NASDAQ
Global Market or the NASDAQ Capital Market.

 

2. Registration.

 

(a) Mandatory Registration. The Company shall, on the date that is one hundred
eighty (180) days from the Closing Date (the “Mandatory Filing Date”), use its
Reasonable Best Efforts to file with the Commission a Registration Statement
(the “Mandatory Registration Statement”), covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Mandatory Registration Statement required hereunder shall be on
Form S-1 or Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-1 or Form S-3, in which case the
Mandatory Registration Statement shall be on another appropriate form in
accordance herewith).

 

(b) Filing Default Damages. If a Mandatory Registration Statement is not filed
on or prior to the Mandatory Filing Date, then the Company shall pay to the
Holder an amount in cash, as partial liquidated damages and not as a penalty,
equal to two percent (2%) of the gross proceeds paid by the Holder for the
Shares (the “Filing Default Damages”).

 



 



(c) The Company shall not be responsible to pay any Filing Default Damages if
the Company has exercised its Reasonable Best Efforts to file the Registration
Statement and have the Shares declared effective. The Filing Default Damages and
any related interest thereon shall be paid, at the Holder’s option, in cash or
Common Stock (priced at the price per share paid by the Holder for the Shares
pursuant to the Subscription Agreement), or a portion thereof. Failure of the
Company to make payment of the Filing Default Damages within thirty (30) days of
the Mandatory Filing Date shall be considered a breach of this Agreement.

 

(d) Notwithstanding the foregoing or anything else contained in this Agreement,
any and all damages, penalties or interest incurred in connection with this
Agreement shall, in no case, collectively exceed ten percent (10%) of the gross
proceeds paid by the Holder for the Shares.

 

3. Registration Procedures. In connection with the Company's registration
obligations hereunder, and during the period in which the Company is required or
elects to keep the Registration Statement effective (the “Effectiveness
Period”), the Company shall:

 

(a) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended, to be filed pursuant to Rule 424; and (iii) respond to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto.

 

(b) Notify each Holder of Registrable Securities included in the Registration
Statement, as promptly as reasonably possible, (i) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; and (ii) of the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation of
any Proceeding for such purpose.

 

(c) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

 

(d) Promptly deliver to each Holder upon reasonable request, without charge, an
electronic copy of the final Prospectus or Prospectuses and each amendment or
supplement thereto. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the Holder in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto, except after the giving of any notice
pursuant to Section 3(b).

 

(e) Prior to any resale of Registrable Securities by Holder, use its best
efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from the
registration or qualification) of such Registrable Securities for the resale by
a Holder under the securities or blue sky laws of such jurisdictions within the
United States as any Holder reasonably requests in writing, to keep such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject, or file a
general consent to service of process in any such jurisdiction.



 



(f) Upon the occurrence of any event that makes, or with the passage of time
would make, the financial statements included in the Registration Statement
ineligible for inclusion therein, or, that makes, or with the passage of time
would make, any statement made in the Registration Statement or Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect, as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(g) Use its Reasonable Best Efforts to comply with all applicable rules and
regulations of the Commission relating to the registration of the Registrable
Securities pursuant to the Registration Statement or otherwise.

 

(h) The Company covenants that it shall file the reports required to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder so long as the Holder owns any Registrable
Securities, but in no event longer than two (2) years after the date the
Registration Statement is declared effective; provided, however, that the
Company may delay any such filing but only pursuant to Rule 12b-25 under the
Exchange Act, and the Company shall take such further reasonable action as the
Holder may reasonably request, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (a) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or
(b) any similar rule or regulation hereafter adopted by the Commission.

 

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement, other than fees and expenses of counsel or any other advisor retained
by the Holder(s) and discounts and commissions with respect to the sale of any
Registrable Securities by the Holder(s). The fees and expenses referred to in
the foregoing sentence shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to any filings required to be made with the Trading Market on which the
Common Stock is then listed for trading, and (B) in compliance with applicable
state securities or blue sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, in its sole discretion, and
(vi) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement.

 

5. Indemnification.

 



 



(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder, the
officers, directors, agents and employees of it, each Person who controls the
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses relating to an
Indemnified Party’s actions to enforce the provisions of this Section 5
(collectively, “Losses”), as incurred, to the extent arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus, or in any
amendment or supplement thereto, or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (i) such untrue statements or omissions are
based solely upon information regarding such Holder furnished (or in the case of
an omission, not furnished) in writing to the Company by or on behalf of such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder's proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
prospectus, or in any amendment or supplement thereto, (ii) in the case of an
occurrence of an event of the type specified in Section 3(b)(iii)-(v), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of written notice from the Company that the
use of the applicable Prospectus may be resumed, or (ii) the failure of the
Holder to deliver a prospectus prior to the confirmation of a sale. The Company
shall notify the Holders promptly of the institution, threat or assertion of any
proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.

 

(b) Indemnification by Holder. The Holder shall indemnify and hold harmless the
Company, its directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based upon: (i) the Holder's failure to comply with the prospectus
delivery requirements of the Securities Act or (ii) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (1) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished (or in the case of an omission, not furnished) in
writing by or on behalf of such Holder to the Company specifically for inclusion
in the Registration Statement or such Prospectus (or, in each case, any
amendment or supplement thereto) or (2) to the extent that (A) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished (or in the case of an omission, not furnished) in writing to the
Company by or on behalf of such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder's proposed
method of distribution of Registrable Securities, such Prospectus or such form
of Prospectus or in any amendment or supplement thereto, or (B) in the case of
an occurrence of an event of the type specified in Section 3(b)(iii)-(v), the
use by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of written notice from the Company that the
use of the applicable Prospectus may be resumed, or (C) the failure of the
Holder to deliver a Prospectus prior to the confirmation of a sale. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the Purchase Price paid by the Holder in the Subscription
Agreement.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, however, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except and only to the extent that such failure
shall have materially prejudiced the Indemnifying Party.

 



 



An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Indemnified
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of one
separate counsel for all Indemnified Parties in any matters related on a factual
basis shall be at the expense of the Indemnifying Party). The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 6) shall be paid to the Indemnified Party, as incurred, within ten (10)
Trading Days of written notice thereof to the Indemnifying Party; provided,
however, that the Indemnified Party shall promptly reimburse the Indemnifying
Party for that portion of such fees and expenses applicable to such actions for
which such Indemnified Party is not entitled to indemnification hereunder,
determined based upon the relative faults of the parties.

 

(d) Contribution. If a claim for indemnification under Section 5(a) or Section
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

 

(e) Rule 144. As long as any Holder owns any Shares or Registrable Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Section 13(a) or 15(d) of the
Exchange Act. As long as any Holder owns any Shares or Registrable Securities,
if the Company is not required to file reports pursuant to Section 13(a) or
15(d) of the Exchange Act, it will prepare and furnish to the Holders and make
publicly available in accordance with Rule 144(c) promulgated under the
Securities Act annual and quarterly financial statements, in the time period
that such filings would have been required to have been made under the Exchange
Act. The Company further covenants that it will take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable such person to sell the Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 promulgated
under the Securities Act, including providing any legal opinions relating to
such sale pursuant to Rule 144, if such person is deemed by the Company’s
counsel to be in compliance with the rules and regulations set forth in Rule
144. Upon the request of any Holder, the Company shall deliver to such Holder a
written certification of a duly authorized officer as to whether it has complied
with such requirements.

 



 



6.  Miscellaneous.

 

(e) Compliance. The Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each Holder of
the then outstanding Registrable Securities.

 

(g) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder or to the Company shall be delivered in
accordance with the notice provisions of the Subscription Agreement.

 

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of the Holder.

 

(i) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing the
same (or on whose behalf such signature is executed) with the same force and
effect as if such facsimile signature were the original thereof.

 

(j) Governing Law. This Agreement shall be governed by and construed exclusively
in accordance with the internal laws of the State of Florida without regard to
the conflicts of laws principles thereof. The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement, shall be instituted in the courts of the State of
Georgia sitting in Fulton County or in the United States District Court for the
Northern District of Georgia. By its execution hereof, the parties hereby
covenant and irrevocably submit to the in personam jurisdiction of the courts of
the State of Georgia sitting in Fulton County or in the United States District
Court for the Northern District of Georgia, and agree that any process in any
such action may be served upon any of them personally, or by certified mail or
registered mail upon them or their agent, return receipt requested, with the
same full force and effect as if personally served upon them. The parties hereto
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
its reasonable counsel fees and disbursements.

 

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(l) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

[Signatures Page Follows]

 



 



 IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

 



COMPANY:   SAFETY QUICK LIGHTING & FANS CORP.         By:     John P. Campi    
Chief Executive Officer       HOLDERS:           By: Name:   Tittle:


 



